Case 3:16-cv-03044-FLW-DEA Document 46 Filed 09/29/20 Page 1 of 2 PageID: 453




 JASWINDER SINGH, et al.,                        :
                                                 : UNITED STATES DISTRICT COURT
               Plaintiffs,                       :    DISTRICT OF NEW JERSEY
                                                 :
        v.                                       :    Civil Action No. 16-3044 (FLW)
                                                 :
 UBER TECHNOLOGIES, INC.,                        :
                                                 :
               Defendant.                        :
 JAMES CALABRESE, et al.,                        :
                                                 : UNITED STATES DISTRICT COURT
               Plaintiffs,                       :    DISTRICT OF NEW JERSEY
                                                 :
        v.                                       :   Civil Action No. 19-18371 (FLW)
                                                 :
 UBER TECHNOLOGIES, INC.,                        :       SCHEDULING ORDER
                                                 :
               Defendant.                        :


       THIS MATTER having come before the Court for a scheduling/status conference on
September 29, 2020; and the Court having conferred with counsel concerning the timing and
scope of discovery; and good cause appearing for the entry of this Order:

       IT IS on this 29th.   day of September , 2020

       ORDERED THAT:

   1. All parties must conduct discovery expeditiously and diligently. In addition, all discovery
      conducted must be proportional to the needs of the case considering the factors set forth
      in Fed. R. Civ. P. 26(b)(1).

   2. The parties’ initial written discovery requests must be served by October 9, 2020.

   3. Any unresolved dispute(s) concerning the scope of the parties’ initial discovery requests
      must be submitted in a joint letter to the Court by November 31, 2020.

   4. Any motion to amend the pleadings or to join new parties, whether by amended or third
      party complaint, must be filed by November 31, 2020.
Case 3:16-cv-03044-FLW-DEA Document 46 Filed 09/29/20 Page 2 of 2 PageID: 454




   5. All fact discovery, including any third party depositions, is to be complete by January
      31, 2021. No fact discovery is to be issued or conducted after this date.

   6. All affirmative experts’ disclosures and reports must be served by March 1, 2021. All
      such reports must be in the form and content required by Fed.R.Civ.P. 26(a)(2)(B).

   7. All rebuttal experts’ disclosures and reports must be served by April 1, 2021. All such
      reports shall be in the form and content as described above.

   8. No expert shall testify at trial as to any opinions or base those opinions on fact not
      substantially disclosed in his or her report.

   9. All experts’ depositions must be conducted by May 1, 2021.

   10. Counsel must meet and confer in a good faith effort to resolve any discovery or case
       management dispute before bringing such dispute to the attention of the Court. See
       L.Civ.R. 16.1(f)(1). Any unresolved disputes must be brought to the Court’s attention
       promptly by a joint letter to the undersigned.

   11. No discovery motion or motion for sanctions for failure to provide discovery shall be
       made without prior leave of Court.

   12. The Court will conduct a telephone status conference on December 15, 2020 at 2:30pm.
       Counsel for Defendant Uber is directed to initiate the call to (609) 989-2144.

   13. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
      attendance and to review any matters to be discussed with the Court.

   14. Since all dates set forth herein are established with the assistance and knowledge of
       counsel, there will be no extensions except for good cause shown and by leave of the
       Court, even with consent of all counsel.



                                                         s/ Douglas E. Arpert
                                                       DOUGLAS E. ARPERT
                                                       United States Magistrate Judge
